DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 8, 15, 17, 21, 27, 34, and 36 have been amended.  Claims 3-5, 9, 10, 16, 18, 19, 22-24, 28, 29, 35, 37, and 38 have been cancelled.  Claims 1, 2, 6-8, 11-15, 17, 20, 21, 25-27, 30-34, and 36 are pending and examined below.	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11-15, 17, 20, 21, 25-27, 30-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150332213 A1 (“Galluzzo”) in view of US 20130151007 A1 (“Valpola”).


As per Claims 1 and 20, Galluzo discloses a method and system of training a robotic manipulator, the method comprising:
receiving data regarding an item from a first sensor device (¶ 14—“mobile robotic system that includes sensors and manipulator arm(s) to perceive, localize, reach, grasp and transfer SKUs”; ¶ 17—“one or more robot processors to receive data from and send data to the central server, process data received from each of the sensors, and output control signals to the mobile base and the at least one articulated manipulator arm”); 
generating, using a processing device executing instructions stored on a memory to provide a planning module, an item grasping strategy to be executed by the robotic manipulator to grasp the item (see ¶ 17—“robot memory may comprise computer program instructions executable by the one or more robot processors to receive data from and send data to the central server, process data received from each of the sensors, and output control signals to the mobile base and the at least one articulated manipulator arm”); 
transmitting, to a robotic manipulator for execution, the item grasping strategy (see ¶ 17—“robot memory may comprise computer program instructions executable by the one or more robot processors to receive data from and send data to the central server, process data received from each of the sensors, and output control signals to the mobile base and the at least one articulated manipulator arm”); 
Valpola teaches additional limitations not expressly disclosed by Galluzzo, including namely


evaluating the item grasping strategy using the planning module and the data received from at least a second sensor device (see ¶ 65—“ strain sensors 176b of the gripper 171 to determine whether or not the gripper 171 actually gripped something”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 2 and 21, Valpola teaches additional limitations not expressly disclosed by Galluzzo including namely wherein the received data regarding the item includes at least one of size data, shape data, material data, and weight data (see ¶ 67—“weight of the gripper contents”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 6 and 25,: Valpola teaches additional limitations not expressly disclosed by Galluzzo including namely altering at least one parameter of the item grasping strategy to provide a corrective item grasping strategy based on the evaluation (see ¶ 60—“force feedbacks sensors”; ¶ 86—“if the collision detection or any combination of the analysis of the gripper 
transmitting, to a robotic manipulator for execution, the corrective grasping strategy (see ¶ 86—“if the collision detection or any combination of the analysis of the gripper contents indicates that the gripping attempt resulted in a failure, another gripping attempt is performed involving the moving of the robot arm”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 7 and 26, Valpola teaches additional limitations not expressly disclosed by Galluzzo including namely wherein the at least one parameter is selected from the group consisting of robotic manipulator position before grasping, pre-grasp manipulations, image processing technique, and response to feedback from the first sensor device (see ¶ 60—“force feedbacks sensors”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 8 and 27, Galluzzo further discloses wherein the robotic manipulator includes at least one of a robotic hand device, a suction device, and an adhesive strategy for executing the grasping strategy (see ¶ 24—“end effector may be a gripper, a suction cup, an electroadhesion end effector”).

As per Claims 11 and 30, Valpola teaches additional limitations not expressly disclosed by Galluzzo including namely wherein evaluating the item grasping strategy includes determining whether the robotic manipulator grasped the item (see ¶ 86—“if the collision detection or any combination of the analysis of the gripper contents indicates that the gripping attempt resulted in a failure, another gripping attempt is performed involving the moving of the robot arm”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 12 and 31, Valpola teaches additional limitations not expressly disclosed by Galluzzo including namely wherein the first sensor device and the second sensor device are the same device (see ¶ 73—“force feedback sensor data”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 13 and 32, Galluzo further discloses iterating the steps of: 
transmitting, to a robotic manipulator for execution, the item grasping strategy (see ¶ 17—“robot memory may comprise computer program instructions executable by the one or more robot processors to receive data from and send data to the central server, process data received 
Valpola teaches additional limitations not expressly disclosed by Galluzzo, including namely
receiving data regarding the execution of the item grasping strategy from the second sensor device (see ¶ 60—“sensors which indicate a possible failure of a gripping operation”); and 
evaluating the item grasping strategy using the planning module and the data received from the second sensor device (see ¶ 65—“ strain sensors 176b of the gripper 171 to determine whether or not the gripper 171 actually gripped something”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 14 and 33, Valpola teaches additional limitations not expressly disclosed by Galluzzo including namely storing data regarding the success rate of the item grasping strategy in a database module (see ¶ 85—“success of the gripping attempt…a comparison of a current image of the gripper plus contents with a pre-stored image of the gripper with known contents”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Galluzzo to include the limitations as taught by Valpola to prevent the possibility that several objects are inadvertently gripped at the same time (see Valpola: ¶ 7).

As per Claims 15 and 34, Galluzo further discloses selecting the item to be grasped based on at least one of previous grasp success rates and at least one physical characteristic of the item (see ¶ 19—“The unique identification for the piece to be picked may comprise a shape of the piece, a size of the piece, a weight of the piece”).

As per Claims 17 and 36, Galluzo further discloses wherein transmitting the item grasping strategy to the robotic manipulator for execution includes transmitting the item grasping strategy to the robotic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666